580 So. 2d 169 (1991)
Bertram KING, Appellant,
v.
STATE of Florida, Appellee.
No. 89-2840.
District Court of Appeal of Florida, Fourth District.
March 6, 1991.
Richard L. Jorandby, Public Defender, and Jeffrey L. Anderson, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and James J. Carney, Asst. Atty. Gen., West Palm Beach, for appellee.

ON REHEARING EN BANC
PER CURIAM.
We reverse appellant's habitual offender sentence on the authority of Mitchell v. State, 547 So. 2d 311 (Fla. 4th DCA 1989) and remand for resentencing. The trial judge failed to make factual findings required by section 775.084, Florida Statutes (1987). At the resentencing, the trial court may again consider whether the habitual offender statute should be applied to appellant. Meehan v. State, 526 So. 2d 1083 (Fla. 4th DCA 1988). We recede from Pollard v. State, 561 So. 2d 29 (Fla. 4th DCA 1990) to the extent that it conflicts with this opinion. The factual findings need not be reduced to writing as long as they are made in a reported judicial proceeding. Parker v. State, 546 So. 2d 727 (Fla. 1989).
REVERSED AND REMANDED FOR RESENTENCING.
HERSEY, C.J., and DOWNEY, ANSTEAD, LETTS, GLICKSTEIN, DELL, GUNTHER, STONE, WARNER, POLEN and GARRETT, JJ., concur.